Citation Nr: 1746377	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  13-31 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1967 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes the Veteran filed a notice of disagreement (NOD) in June 2015 in response to an April 2015 rating decision from the RO.  In June 2017, VA sent a new election process letter regarding the June 2015 NOD because the previous letter listed the incorrect rating decision.  The Veteran also filed a NOD in December 2016 in response to a November 2016 rating decision from the RO.  Based on correspondence within the last calendar year, the RO appears to be aware of these two NODs and is actively working on the Veteran's claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A new VA examination is required in this case.  The examiner who conducted the Setpember 2011 examination did not provide a definitive opinion, citing to speculation, but the question posed refers only to a 50 percent probability rather than an unambiguous finding, and, in light of service treatment records and the Veteran's own contentions, the Board finds that there was not a dearth of evidence upon which to predicate a benefit-of-the-doubt opinion.  Since then, the Veteran furnished a more favorable April 2014 opinion from a diagnostic consultant and (in the August 2014 VA Form 646) presented the contention that his hearing loss is related to chloroquine primaquine, an anti-malarial medication taken during service.  All of these matters should be addressed in the context of a new VA opinion.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran must be afforded a new VA audiological examination, with an examiner who has reviewed the claims file.  This examiner must administer puretone threshold and Maryland CNC speech recognition tests and must consider both the Veteran's contentions as to chloroquine primaquine and the April 2014 private opinion.  Based on all of the above, the examiner must render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that bilateral hearing loss is etiologically related to service, supported by a detailed rationale.

2. The RO must issue a SSOC that includes a review of all evidence received since the SOC.  If the benefit sought is not granted, the Veteran should be afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


